DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Invention I, Claims 1 to 13 and 18, in the reply filed on 15 August 2022 is acknowledged.
Claims 14 to 17 and 19 to 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 15 August 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 9 to 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (WO 2015/182200) in view of Freed (U.S. Patent Publication 2011/0060425).

 (Note: Tsunoda et al. (WO 2015/182200) has an international publication date of 03 December 2015, so it is prior art under 35 U.S.C. §102(a)(1), as a printed publication more than a year before Applicants’ effective filing date of 07 September 2017.  However, Tsunoda et al. (U.S. Patent Publication 2017/0147929), having a publication date of 25 May 2017, is an equivalent of that international application filed in English, and is being referred to for purposes of citation to ¶’s, as the latter publication is a translation of the former publication.  Consequently, Applicants cannot quality for exceptions under 35 U.S.C. §102(b) for disclosures made less than a year before an effective filing date under 35 U.S.C. §102(a)(1) or subject matter commonly owned or obtained from the inventor under 35 U.S.C. §102(a)(2).)
Concerning independent claims 1 and 18, Tsunoda et al. discloses an information processing device and method, comprising:
	“a presence/absence prediction unit configured to: acquire sensed data associated with a first user” – on a basis of acquired sensing data, an action prediction unit is configured to predict an action of a user (Abstract); an acquisition unit is configured to acquire sensing data obtained by detecting an action of a user, a recognition unit is configured to recognize a situation of the user on the basis of the acquired sensing data, and an action prediction unit is configured to predict an action of the user on the basis of the recognized situation of the user (¶[0009]); an acquisition unit acquires sensing data obtained by detecting an action of a user, and on the basis of the acquired sensing data, an action prediction unit is configured to predict an action of the user on the basis of a recognized situation of the user (¶[0011]);
	“acquire action history data of the first user that includes a plurality of actions
of the first user” – action recognition unit 12 continually recognizes a user’s situation and stores the recognition result into the action log DB 13, in which the user's past logs (a history of action logs) are accumulated (¶[0040]: Figure 2); action model generation unit 14 models a user’s action on the basis of the user’s action logs (past logs) accumulated in action log DB 13 to generate (construct) an action model which is to be used for action prediction (¶[0042]: Figure 2); action prediction unit predicts the action of the user using an action model for the user which is generated on the basis of a past log of the user (¶[0096]); here, an action log of an accumulated history of a user’s actions is “action history data of the first user”;
“predict one of a presence of the first user or an absence of the first user at a visit destination, based on the outputted action” – information presentation unit 17 may determine that it is most appropriate to deliver products to a user’s home at the time when the user has arrived home, determine that the place where products are to be provided is the user’s home, and the time when products are to be provided is the time when the user will arrive home (¶[0049]: Figure 3); action recognition unit 12 may recognize whether a user is about to go home or somewhere other than home, on the basis of the user’s schedule information, and optimizes delivery when it is predicted that the user will go home (¶[0050]: Figure 3); current location information is acquired from a watch-type device 35 worn on the user through GPS; when the current location information indicates an area around the user’s home, action model generation unit 14 requests detection information indicating whether the television device 36 placed in the user’s home is on or off, and thereby more correctly determines whether or not the user is home (¶[0060]: Figure 4: Step S121); here, sensing data and an action model are used to predict if a user is at home, i.e., a user is ‘present’ at home or ‘absent’ from home (“predict one of a presence of the first user or an absence of the first user at a visit destination”); 
“a providing unit configured to output a result of the prediction to an external device” – data of location information and movement speed acquired by sensor devices 3 are transmitted to information provision server 1 through network 6; information provision server 1 can acquire a log of the user’s actions; information provision server 1 transmits, to a logistics management server 20, information (place and time) for delivering a product to the user (¶[0031] - ¶[0032]: Figure 1); logistics management server 20 outputs information about a place and time where and when a product is to be provided to a corresponding operator terminal 28 (¶[0034]: Figure 1); information provision server 1, logistics management server 20, and operator terminal 28, then, are “an external device”.
	Concerning independent claims 1 and 18, Tsunoda et al. discloses all of the limitations of these independent claims with the exception of “determine a plurality of sensed data-action relevance scores based on the sensed data and the action history data, wherein each sensed data-action relevance score of the plurality of sensed data-action relevance scores indicates a relevance between the sensed data and a corresponding action of the plurality of actions” and “output an action of the first user from the plurality of actions, based on the plurality of sensed data-action relevance scores”.  That is, Tsunoda et al. uses data from sensors that reflect a current action of a user and data from a history log of a user’s actions to predict if a user is going to be at home or a user is not going to be at home as logistics information that is provided to a delivery service.  However, Tsunoda et al. does not provide “a plurality of sensed data-action relevance scores” based on the data from sensors and user history log to “output an action” “based on the sensed data-action relevance scores”.  Still, it is well known in various fields of endeavor to probabilistically score an entity to determine a most likely or most important entity from a plurality of entities so that a most likely or most significant entity is provided as output.    
	Concerning independent claims 1 and 18, Freed teaches these limitations that are omitted by Tsunoda et al. as directed to determining relevancy scores of actions and outputting an action according to a relevancy score.  Generally, Freed teaches a machine that maintains a historical database (“action history data”) including at least one sequence of parameters relating to the operating environment, corresponding actions taken, and corresponding outcomes of operation of the machine, and at least one control signal is then output to the machine indicating an action to be performed as determined based on the selected option (“output an action . . . from the plurality of actions”).  (Abstract)  A data storage device containing a historical database (“action history data”) including at least one sequence of parameters relating to the operating environment, corresponding actions taken, and corresponding outcomes of operation of the machine.  (¶[0004])  Input signals may originate from a data source 118 within the machine itself, or may be from independent sensors 122 or any other source (“sensed data”).  The input signals are chosen to be sufficient to determine an outcome of operation of the machine, preferably in the form of one or more ‘score’ parameters (“based on the plurality of sensed data-action relevance scores”).  (¶[0030]: Figure 1)  A decision-making structure may maintain an episodic historical record (“action history data”) of past experience, allowing the controller to ‘remember’ what worked in the past in similar situations and to build on that past experience.  According to an embodiment of the present invention, a history of all events that happened during the current run, and optionally also in previous runs, is maintained.  This history is used to select the actions to be considered as options for any new situation (“output an action . . . from the plurality of actions”).  (¶[0038]: Figure 1)  ‘History’ or ‘historical’ is used to refer to a record of past events, including inputs, actions taken and scores achieved. (¶[0040])  The nature of the ‘operating environment’ varies according to the type of application  (¶[0045])  Scores reflect an underlying system of evaluation according to which progress towards one or more goals (“a plurality of sensed data-action relevance scores”).  (¶[0047])  ‘Relevance’ or ‘relevance criteria’ is used to refer to an overall measure of similarity between the current sequence and a historical episode.  Weights for comparison of actions and scores may be very low or zero, leading to selection of relevant historical episodes based on the operating environment only, while in others, the actions and/or the scores may also play a significant role in the assessment of relevance (“a plurality of sensed data-action relevance scores”).  (¶[0050])  Freed, then, teaches a generic operating environment that uses sensor data and history data to score a relevance of actions for selection.  An objective is to use artificial intelligence to perform a selection from a stored episodic memory.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to output an action according to relevance scores from sensed data and history data as taught by Freed to predict an action of Tsunoda et al. for a purpose of performing a selection by artificial intelligence from a stored episodic memory.  

Concerning claim 2, Tsunoda et al. discloses that information presentation unit 17 may determine that it is most appropriate to deliver products to a user’s home at the time when the user has arrived home, determine that the place where products are to be provided is the user’s home, and the time when products are to be provided is the time when the user will arrive home; information presentation unit 17 may optimize the place and time where a product is to be delivered based on conditions for reception that are desired by a user, e.g., a desire to receive at a station, a desire to receive at a station on the way home, etc.; action recognition unit 12 may recognize whether a user is alone or along with other people; when the user is along with other people, or is about to go somewhere other than home, it is considered that it is not appropriate to provide a product on a route; information presentation unit 17 cancels provision of a product on a route and optimizes delivery after the user has become alone or it has predicted that the user will go home (¶[0049] - ¶[0050]: Figure 3).  Here, a user “can cope with or desires a visit” when conditions for reception are desired by a user, i.e., a user is alone and not with other people.  Implicitly, if a user is with other people, a user “cannot cope with that visit or does not desire the visit”, i.e., a user does not desire a delivery when a user is entertaining guests.
Concerning claims 9 to 10, Tsunoda et al. discloses that sensor devices include a wearable device which is worn on a user including glasses-type HMD 31, watch-type device 35 (“the sensed data includes data output from a sensor carried by the first user or a sensor mounted on the first user”), a mobile terminal which is used by a user, a digital camera 32, and a smartphone 34; alternatively, a surveillance camera 33 may be installed in the home, or a server 1 can determine whether or not a user is home on the basis of data indicating whether a television device 36 in the user’s home is on or off (“the sensed data includes data output from a sensor arranged on premises of the visit destination”) (¶[0031]: Figure 1); current location information is acquired from a watch-type device 35 worn on the user through GPS (“the sensed data includes data output from a sensor carried by the first user or a sensor mounted on the first user”); when the current location information indicates an area around the user’s home, action model generation unit 14 requests detection information indicating whether the television device 36 placed in the user’s home is on or off (“the sensed data includes data output from a sensor arranged on premises of the visit destination”), and thereby more correctly determines whether or not the user is home (¶[0060]: Figure 4: Step S121).  Here, “a visit destination” is a user’s home.

Claims 3 to 8 and 12 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (WO 2015/182200) in view of Freed (U.S. Patent Publication 2011/0060425) as applied to claims 1 to 2 above, and further in view of Lee et al. (U.S. Patent No. 8,015,023).
Concerning claim 3, Tsunoda et al. arguably discloses these limitations of prediction of a presence or absence of “a plurality of people” for an embodiment that a user is along with other people.  (¶[0050]: Figure 3)  That is, “the presence/absence prediction unit” predicts one of a presence or absence of a plurality of users at the visit destination to predict whether the visit destination is in any of the presence state or the absence state because if a user is not alone but is with other people, then it can be ‘predicted’ that the user does not desire a visit.  Here, “the plurality of users includes the first user” because a prediction is on the basis of a specified user being along with other people.  
Concerning claim 3, even if a “presence” or “absence” of “a plurality of people” is not “predicted” by Tsunoda et al., this is taught by Lee et al.  Generally, Lee et al. teaches a similar package delivery service, where an application server can use a profile provided by a recipient, i.e., preferences about when and where a package should be delivered, to determine a recommended delivery time and delivery location.  The application server may analyze an accumulated history of the recipient, e.g., information about where the recipient normally is at various times of the day and days of the week.  (Column 2, Lines 52 to 59)  Application server 102 may analyze preferences 116 to determine a schedule of one or more recipients.  The preferences 116 for a first recipient may indicate package delivery is preferred during a specific time window on specific days.  The user may be home on certain days of the week and at work on other days of the week, and preferences 116 may contain this information or schedule.  The preferences 116 may indicate a preferred package delivery location for different times and different days of the week.  (Column 6, Lines 12 to 25: Figure 1)  Specifically, one embodiment provides that preferences 116 may be associated with a recipient who is a primary recipient, and a second most preferred delivery location associated with an alternate recipient, e.g., a spouse of the primary recipient, etc.  (Column 9, Lines 26 to 39)  Application server 102 may know that the primary recipient is out of town based on a known schedule of the primary recipient or based on a known location of the recipient’s mobile terminal 106.  If the primary recipient has designated a secondary recipient, a designated recipient, or a proxy recipient in preferences 116, application server 102 may complete rendezvous negotiation with a proxy recipient.  The application server 102 may also be able to analyze a history and/or preferences of the proxy recipient which may be contained in the preferences 116 or the histories 118 in database 104.  Application server 102 may determine that the proxy recipient, e.g., a spouse of the primary recipient, is away from a home delivery address weekdays between about 8 AM to about 9 AM, and between about 3 PM to about 4 PM.  Additionally, application server 102 may determine based on history 118 that the proxy recipient is away from a home delivery address Monday, Wednesday, and Friday from about 1 PM to 2 PM.  (Column 9, Line 65 to Column 10, Line 25)  Lee et al., then, teaches “predicting presence/absence of a plurality of users at a visit destination” for users that include a primary recipient who is a husband who is out of town according to his schedule and a proxy recipient who is a spouse according to historical information about a proxy’s schedule.  An objective is to complete a delivery of packages in a manner that does not increase delivery costs to people with fluid schedules.  (Column 1, Lines 20 to 32)  It would have been obvious to one having ordinary skill in the art to predict a presence or absence of a plurality of users as taught by Lee et al. in an information processing apparatus that provides delivery of products based on a prediction of a user action in Tsunoda et al. for a purpose of reducing delivery costs to people with fluid schedules.  

Concerning claims 4 to 5, Lee et al. teaches that application server 102 may know that the primary recipient is out of town based on a known schedule of the primary recipient or based on a known location of the recipient’s mobile terminal 106.  If the primary recipient has designated a secondary recipient, a designated recipient, or a proxy recipient in preferences 116, application server 102 may complete rendezvous negotiation with a proxy recipient.  The application server 102 may also be able to analyze a history and/or preferences of the proxy recipient which may be contained in the preferences 116 or the histories 118 in database 104.  Application server 102 may determine that the proxy recipient, e.g., a spouse of the primary recipient, is away from a home delivery address weekdays between about 8 AM to about 9 AM, and between about 3 PM to about 4 PM.  Additionally, application server 102 may determine based on history 118 that the proxy recipient is away from a home delivery address Monday, Wednesday, and Friday from about 1 PM to 2 PM.  (Column 9, Line 65 to Column 10, Line 25)  Lee et al., then, teaches “the presence/absence prediction unit is further configured to predict the visit destination is in the second presence state in the case where one of the plurality of users in predicted to be in the first presence state” because a schedule of a primary recipient and a proxy recipient can establish if “one of the plurality” of recipients is predicted to be at home.  Similarly, Lee et al., then, teaches “the presence/absence prediction unit is further configured to predict the visit destination is in the second presence state in the case where a target user of the plurality of users is predicted to be in the first presence state” because preferences 116 specify that a primary recipient is going to be at home according to a schedule, and a primary recipient is “a target user of the plurality of users”.  
Concerning claim 6, Lee et al. teaches that an application server can use a profile provided by a recipient, e.g., preferences about when and where a package should be delivered.  (Column 2, Lines 52 to 56)  Database 102 stores information including preferences of a package recipient.  Preferences 116 may be referred to as a profile or a recipient profile.  (Column 3, Lines 32 to 39)  A primary recipient may designate a secondary recipient in preferences 116.  (Column 9, Line 65 to Column 10, Line 5)  Here, a recipient provides a profile that is stored in a database.  Implicitly, these preferences 116 are provided by a recipient “based on a first user input”, i.e., a recipient inputs information into the profile.  
Concerning claim 7, Tsunoda et al. discloses that information provision server 1 predicts a user’s action on a basis of the user’s current location and action log, and optimizes a place and time where and when a product is to be delivered to a user.  (¶[0032]: Figure 1)  Information presentation unit 17 may determine that it is most appropriate to deliver products at a user’s home at the time when the user has arrived home.  (¶[0049]: Figure 3)  Tsunoda et al., then, defines a presence of a user at home “to set the definition based on one of the action of the first user” in an action log or “a time period” when a user has arrived at home.
Concerning claim 8, Lee et al. teaches that application server 102 may know that the primary recipient is out of town based on a known schedule of the primary recipient or based on a known location of the recipient’s mobile terminal 106.  If the primary recipient has designated a secondary recipient, a designated recipient, or a proxy recipient in preferences 116, application server 102 may complete rendezvous negotiation with a proxy recipient.  The application server 102 may also be able to analyze a history and/or preferences of the proxy recipient which may be contained in the preferences 116 or the histories 118 in database 104.  Application server 102 may determine that the proxy recipient, e.g., a spouse of the primary recipient, is away from a home delivery address weekdays between about 8 AM to about 9 AM, and between about 3 PM to about 4 PM.  Additionally, application server 102 may determine based on history 118 that the proxy recipient is away from a home delivery address Monday, Wednesday, and Friday from about 1 PM to 2 PM.  (Column 9, Line 65 to Column 10, Line 25)  Lee et al., then, teaches “wherein the presence/absence definition unit is further configured to set, based on a second user input, a second user different from the first user as a non-target user for the prediction.”  Broadly, a primary recipient is “a target user” and a secondary or proxy recipient is “a non-target user for the prediction.”  Here, preferences 116 are set by a primary recipient as “second user input”.  Implicitly, these preferences 116 are provided by a recipient for a secondary or proxy recipient as “second user input”, i.e., a recipient inputs information into the profile.  
Concerning claim 12, Lee et al. teaches that an application server can use a profile provided by a recipient, e.g., preferences about when and where a package should be delivered.  (Column 2, Lines 52 to 56)  Application server 102 may analyze preferences 116 to determine if preferences of a first recipient may indicate package delivery that the user may be home on certain days of the week and at work on other days of the week.  (Column 6, Lines 12 to 23)  A recipient can prefer a rendezvous at an uncustomary location, preferring to rendezvous with delivery service personnel at a work location of the recipient rather than at a home location.  (Column 9, Lines 15 to 25)  Lee et al., then, teaches “a visit destination specification unit configured to specify the visit destination based on a user input” because a recipient inputs preferences into profile information for delivery at home on certain days of the week, or can specify an alternate delivery location at work.  
Concerning claim 13, Lee et al. teaches that a delivery mobile terminal 106 can be a cell phone carried by delivery service personnel in a delivery vehicle when covering a delivery route and delivering packages and/or articles.  (Column 3, Lines 49 to 54)  Network 110 may provide communication services including voice traffic communication.  (Column 5, Lines 4 to 13)  A handset for implementing delivery mobile terminal 106 may be a mobile phone.  (Column 12, Lines 21 to 30: Figure 8)  Handset 400 may include inputs from a microphone 512 and outputs to earpiece 514 and headset 516 used as a cell phone.  (Column 14, Lines 6 to 15)  Lee et al., then, teaches a delivery mobile terminal 106 that is “an agent device” of a mobile phone.  Implicitly, a mobile phone “is configured to execute voice communication with the first user”.  That is, delivery personnel can call a primary recipient of a mobile phone.  

Response to Arguments
Applicants’ arguments filed 06 December 2022 have been considered but are moot in view of new grounds of rejection, as necessitated by amendment.
Applicants’ amendments overcome the objections to the Specification.  Applicants note certain typographical errors in the Office Action.  Applicants’ detailed review of the Office Action is appreciated, and these typographical errors are corrected.  Specifically, independent claim 18 is now included in the heading of the rejection.  Applicants appear to have understood that this independent claim was subject to the grouping with independent claim 1 as the body of the rejection includes this independent claim and the independent claim is noted as rejected on USPTO Form PTOL-326.  Additionally, Applicants pointed out an error in the citation of the patent number of Griffith et al., but the rejection no longer relies upon Griffith et al.  Accordingly, Applicants’ procedural rights do not appear to be prejudiced by these typographical errors, and the examiner regrets the typographical errors.
Applicants provide some fairly significant amendments to independent claims 1 and 18, and these amendments include new limitations directed to “determine a plurality of sensed data-action relevance scores based on the sensed data and the action history data, wherein each sensed data-action relevance score of the plurality of sensed data-action relevance scores indicates a relevance between the sensed data and a corresponding action of the plurality of actions” and “output an action of the first user from the plurality of actions, based on the plurality of sensed data-action relevance scores”.  Mainly, Applicants’ argument is that the new limitations of the amendments overcome a prior rejection of independent claims 1 and 18 as being anticipated under 35 U.S.C. §102(a)(1) by Tsunoda et al. (WO 2015/182200).  Applicants cancel dependent claim 11, and provide what are mostly cosmetic amendments to dependent claims 2 to 7 and 12 to 13.  However, Applicants’ amendments to dependent claim 8 delete a limitation directed to “a user who is not a target of the prediction” and replace it with a limitation of “a second user different from the first user who is a non-target user for the prediction.”
Generally, it is agreed that the amendments overcome the prior rejection for anticipation under 35 U.S.C. §102(a)(1), but new grounds of rejection are now set forth as directed to independent claims 1 and 18 being obvious under 35 U.S.C. §103 over Tsunoda et al. (WO 2015/182200) in view of Freed (U.S. Patent Publication 2011/0060425).  Here, Freed is maintained to teach the new limitations directed to determining a plurality of sensed data-action relevance scores and outputting an action based on the plurality of sensed data-action relevance scores.  The rejection of some of the dependent claims continues to rely upon Lee et al. (U.S. Patent No. 8,015,023).  However, the rejection no longer relies upon Griffith et al. (U.S. Patent No. 8,473,326), as the amendment renders the claim language subject to a somewhat broader construction as compared to the prior claim limitations of dependent claim 8.
Generally, it is known in the prior art to score various entities to determine a mostly likely entity for selection.  Freed teaches a generic system for scoring actions that is applicable to operating environments including sensing a distance from a machine, sensing images, and sensing audio input to differentiate between word and non-word sequences, an automated driverless car, a natural language interaction, or generating a character in a virtual world.  Mainly, Freed uses data from sensors and history data to select an action that is considered as an option in a new situation.  This selection of an action is based on relevance criteria in the form of score parameters.  An action is output based upon this scoring by relevance criteria using sensor data and history data.  Freed, then, is maintained to teach the new limitations in a generic operating environment that is applicable to predicting if a user is going to be at home (‘presence’ or ‘absence’) based on acquired sensing data and a history of action logs in Tsunoda et al.  Obviousness can be established at least according to a framework of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) under rationales of (A) Combining prior art elements according to known methods to yield predictable results or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  Here, a relevancy scoring technique applied to sensor data and history data for selecting an action as taught by Freed is a known method that yields predictable results and a known technique that is applied to a known device ready for improvement to yield predictable results of Tsunoda et al.
Applicants’ amendments to dependent claim 8 broadens its scope to some degree so that this claim is now rejected as being taught by Lee et al.  The prior claim language of “also sets a user who is not a target of the prediction” was considered according to an embodiment of ¶[0057] of the Specification, where a child under a certain predetermined age may be excluded in determining presence/absence, so that this makes it possible to prevent a visit when there is only a child under a predetermined age at a visit destination.  However, Applicants’ new limitations do not have to be construed according to this embodiment as the claim language does not require  anything about a child being under a predetermined age as being “a non-target user”.  Applicants’ Specification, ¶[0057],  ¶[0059], ¶[0073], ¶[0081], ¶[0119], ¶[0121], ¶[0125], and ¶[0166], provides various descriptions of a user who is an exclusion target, a target area, and a target user.  Neither Applicants’ Specification nor claim language expressly defines what constitutes “a non-target user”, and this can be construed simply as a user who is not a target user.  A ‘target user’ in this context can be construed as equivalent to a primary recipient and a ‘non-target user’ can be construed as a secondary recipient or proxy recipient of Lee et al.  That is, “a non-target user” does not have to be construed under the claim language as ‘an exclusion target’ or as a child being under a predetermined age.  Accordingly, it is maintained that amendments to dependent claim 8 render this claim somewhat broader than it was before and that this claim can now be rejected as obvious over Lee et al.
Applicants’ amendments necessitate these new grounds of rejection.  The rejection is properly FINAL.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Talyansky et al. and Schaul et al. disclose related prior art directed to relevancy scoring of actions.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        December 13, 2022